                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION


YVONNE ANDERSON,                              )
                                              )
                 Plaintiff,                   )
                                              )
           vs.                                )          Case No. 1:18cv274 SNLJ
                                              )
WAL-MART STORES EAST, L.P.,                   )
                                              )
                 Defendant.                   )


                              MEMORANDUM and ORDER

       Plaintiff brings this personal injury lawsuit against defendant for injuries sustained

resulting from an alleged electrical shock at defendant’s store. The parties exchanged

Rule 26 disclosures, and discovery requests have been served. Defendant seeks signed

medical authorizations, medical records, medical billing information, and a date for

plaintiff’s deposition. Despite contacting counsel for plaintiff by phone and letter, and

counsel’s at least partial agreement to provide the information defendant seeks, defendant

has not received the information it seeks. Defendant thus filed the instant motion to

compel (#15) on May 20, 2019.

       Notably, plaintiff has not responded to defendant’s motion, and the time for doing

so has passed. In addition, defendant filed a motion to continue the order referring the

matter to Alternative Dispute Resolution in light of plaintiff’s failure to respond to

defendant’s requests. Plaintiff did not respond to that motion, either, and the motion was

granted by the Court.


                                              1
       Defendant’s motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that defendant’s motion to compel (#15) is

GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall fully answer defendant’s First

Interrogatories, No. 8, 13, 14, 15, and 17; shall provide the documents requested in

defendant’s Request for Production No. 4; and shall provide available dates for plaintiff’s

deposition no later than July 12, 2019.



       Failure to comply with this order may result in sanctions under Federal Rule

of Civil Procedure 41.



       Dated this 2nd day of July, 2019.




                                             UNITED STATES DISTRICT JUDGE




                                             2
